

117 HR 383 IH: Road User Charge Advancement Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 383IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Blumenauer (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo include certain eligibility requirements in the surface transportation system funding alternatives program, and for other purposes.1.Short titleThis Act may be cited as the Road User Charge Advancement Act of 2021.2.State surface transportation system funding pilotsSection 6020 of the FAST Act (23 U.S.C. 503 note) is amended—(1)by striking subsection (b) and inserting the following: (b)Eligibility(1)ApplicationTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary may require.(2)Eligible projectsThe Secretary may provide grants to States or a group of States under this section for the following projects:(A)State pilot projects(i)In generalA pilot project to demonstrate a user-based alternative revenue mechanism in a State.(ii)LimitationIf an applicant has previously been awarded a grant under this section, such applicant’s proposed pilot project must be comprised of core activities or iterations not substantially similar in manner or scope to activities previously carried out by the applicant with a grant for a project under this section.(B)State implementation projectsA project—(i)to implement a user-based alternative revenue mechanism that collects revenue to be expended on projects for the surface transportation system of the State; or(ii)that demonstrates progress towards implementation of a user-based alternative revenue mechanism, with consideration for previous grants awarded to the applicant under this section.;(2)in subsection (c)—(A)in paragraph (1) by striking 2 or more future; and(B)by adding at the end the following: (6)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.; (3)in subsection (d) by striking to test the design, acceptance, and implementation of a user-based alternative revenue mechanism and inserting to test the design and acceptance of, or implement, a user-based alternative revenue mechanism;(4)in subsection (g) by striking 50 percent and inserting 80 percent;(5)in subsection (i)—(A)in the heading by striking Biennial and inserting Annual;(B)by striking 2 years after the date of enactment of this Act and inserting 1 year after the date of enactment of the Road User Charge Advancement Act of 2021;(C)by striking every 2 years thereafter and inserting every year thereafter; and(D)by inserting and containing a determination of the characteristics of the most successful mechanisms with the highest potential for future widespread deployment before the period at the end; and (6)by striking subsections (j) and (k) and inserting the following: (j)FundingFrom funds made available to carry out section 503(b) of title 23, United States Code, $35,000,000 shall be used to carry out this section for each of fiscal years 2022 through 2025.(k)Use of fundsOf amounts made available pursuant to subsection (j)—(1)for fiscal year 2022, $17,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $17,500,000 shall be used to carry out projects under subsection (b)(2)(B);(2)for fiscal year 2023, $15,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $20,000,000 shall be used to carry out projects under subsection (b)(2)(B);(3)for fiscal year 2024, $12,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $22,500,000 shall be used to carry out projects under subsection (b)(2)(B); and(4)for fiscal year 2025, $10,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $25,000,000 shall be used to carry out projects under subsection (b)(2)(B)..